Citation Nr: 9921242	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-49 934	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Baltimore, Maryland


THE ISSUE

The veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from September 1968 to December 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 10 percent rating effective from January 13, 1994.  
The veteran's notice of disagreement was received in November 
1994.  A statement of the case was mailed to the veteran in 
November 1994.  The veteran's substantive appeal was received in 
December 1994.  In a March 1999 rating decision, the RO increased 
the veteran's disability rating to 70 percent effective from 
January 13, 1994, the effective date of service connection.  


FINDING OF FACT

The veteran is demonstrably unable to obtain or retain employment 
due to his PTSD.


CONCLUSION OF LAW

A schedular rating of 100 percent is warranted from the effective 
date of service connection for PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (regulations in effect prior to November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim as to this issue is well-grounded within the 
meaning of 38 U.S.C.A. § 5107.  That is, the Board finds that he 
has presented a plausible claim.  The Board is also satisfied 
that all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

A review of the veteran's service records shows that the veteran 
served in Vietnam and his military occupational specialty was 
rifleman.

A VA PTSD examination was conducted in May 1994.  The veteran 
related traumatic experiences relating to combat in Vietnam.  The 
examiner noted that the veteran was neither anxious nor 
depressed, and did not become upset when discussing his Vietnam 
experiences.  The diagnosis was very mild PTSD and mild dysthymic 
state.  Thereafter, an August 1994 rating decision granted 
service connection for PTSD, and assigned a 10 percent rating.

Subsequently, the records shows that the veteran received 
frequent inpatient and outpatient treatment for substance abuse, 
bipolar disorder, and PTSD in 1994 and 1995.  A VA general 
medical examination was conducted in March 1995.  The diagnosis 
was personality disorder, very severe; long history of substance 
abuse including cocaine and heroin; depressive disorder, possibly 
bipolar; and PTSD.  

The veteran was hospitalized due to PTSD from April 1997 to May 
1997.  The veteran related intrusive memories of his Vietnam 
experiences, such as guilt, anger, increased anxiety and panic 
attacks, interrupted sleep and feelings of isolation.  He related 
one suicide attempt.  He was not psychotic.  Chronic PTSD was 
diagnosed and the veteran was given a Global Assessment of 
Functioning Scale (GAF) of 41-50.  Thereafter, in March 1998, the 
veteran was hospitalized due to confusion and paranoid behavior.  

A PTSD VA examination was conducted in July 1998.  The examiner 
stated that he saw nothing which would suggest that the veteran's 
condition had changed since he was rated 10 percent disabled.  
PTSD was diagnosed and the veteran was given a GAF of 50.  
However, the veteran was shortly thereafter hospitalized due to 
PTSD from October 1998 to November 1998.  During that time, he 
was given a GAF of 33.

A VA PTSD examination was conducted in February 1999 to determine 
the level of severity of the veteran's PTSD.  At that time, it 
was noted that the veteran had been unemployed for the past three 
to five years because, according to the veteran, he did not get 
along with authority figures.  The examiner noted that the 
veteran's PTSD was chronic and had not been subject to any 
periods of remission.  In addition, he noted that the veteran was 
on medication, was receiving regular weekly psychiatric 
treatment, and had been hospitalized.  The veteran reported the 
following symptoms due to reliving events that occurred in 
Vietnam:  distress, feelings of detachment and estrangement, 
increased arousal, hypervigilance, sleep disturbance, 
irritability, anger, difficulty concentrating, feelings of guilt 
and worthlessness, exaggerated startle response, loss of interest 
in activities and personal appearance and hygiene, difficulty 
concentrating, and restrictive range of affect.  The diagnosis 
was severe PTSD.  He was given a GAF of 35.  

Currently, the veteran contends that his service-connected PTSD 
has been more disabling since the date of the grant of service 
connection than has been represented by the 70 percent rating.  
The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's Schedule 
for Rating Disabilities.  38 C.F.R. Part 4.  When there is a 
question as to which of two evaluations should be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes that during the pendency of the veteran's appeal, 
a revised rating schedule for mental disabilities became 
effective on November 7, 1996.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held, in 
pertinent part, that where the law or regulation changed after a 
claim had been filed but before the administrative or judicial 
appeal process had been concluded, the version most favorable to 
the appellant was to be applied.  However, the new version of the 
rating criteria is effective only as of November 7, 1996.  In 
this case, the Board finds that a 100 percent schedular rating 
for PTSD is warranted under the old version which is more 
favorable in this case than the new version.  As such, 
consideration under the new regulations is unnecessary.  

Considering the old version of Diagnostic Code 9411, a 70 percent 
rating is where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired; and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The old formula of Diagnostic Code 
9411 provides a 100 percent rating for psychiatric disability in 
which: 1) the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation in 
the community; 2) when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or 3) when the veteran is demonstrably 
unable to obtain or retain employment.  The Court has held that 
the Secretary's interpretation that the three criteria set forth 
in Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any statutory 
mandate, policy, or purpose.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

In this case, the medical evidence shows that the veteran is 
demonstrably unable to retain or obtain employment due to his 
PTSD.  The veteran exhibits persistent severe psychiatric 
symptomatology, is maintained on medication, is under regular 
treatment, and has needed inpatient hospital treatment.  In sum, 
the medical evidence shows that the veteran's level of 
psychiatric impairment has worsened and that he is having 
difficulties in all aspects of his life.  Based on a review of 
all of the evidence, the Board observes that the veteran's PTSD 
throughout the appeal period renders him demonstrably unable to 
obtain or retain employment.  As such, the Board concludes that 
the veteran's PTSD satisfies one of the independent criteria for 
the assignment of a total rating under the regulations in effect 
prior to November 7, 1996.

According to Fenderson v. West, 12 Vet. App 119 (1999), "at the 
time of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  "  Thus, the Board must consider 
the proper ratings since the effective date of service 
connection.  

The medical evidence shows that the veteran's PTSD has fluctuated 
in its level of severity, but overall, the veteran has been 
demonstrably unable to obtain or retain employment since the 
effective date of service connection.  The Board therefore finds 
that the level of severity of the veteran's service-connected 
disability has been 100 percent disabling since the effective 
date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132, Part 4, Diagnostic 
Code 9411 (regulations in effect prior to November 7, 1996).  


ORDER

The appeal is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	J. CONNOLLY JEVTICH 
	Acting Member, Board of Veterans' Appeals



 

